



Exhibit 10.6


TELEPHONE AND DATA SYSTEMS, INC.
2020 LONG-TERM INCENTIVE PLAN
2020 RESTRICTED STOCK UNIT AWARD AGREEMENT
Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to the recipient of this award (the “Employee”) as of May 21, 2020 (the
“Grant Date”), a Restricted Stock Unit Award (the “Award”) with respect to the
number of shares of Common Stock set forth in the “Portfolio Summary” section of
the Employee’s Company on-line account with Solium Capital (the “Award
Summary”). The Award is granted pursuant to the provisions of the Telephone and
Data Systems, Inc. 2020 Long-Term Incentive Plan, as it may be amended from time
to time (the “Plan”), and is subject to the restrictions, terms and conditions
set forth below. Capitalized terms not defined herein shall have the meanings
specified in the Plan.


1.    Award Subject to Acceptance.


The Award shall become null and void unless the Employee accepts the Award and
this Award Agreement electronically by utilizing the Employee’s Company on-line
account with Solium Capital, which is accessed at www.solium.com/login.


2.    Restriction Period and Forfeiture.


(a) In General. Except as otherwise provided in this Award Agreement, the Award
shall become nonforfeitable and the Restriction Period with respect to the Award
shall terminate on the third annual anniversary of the Grant Date (the “Release
Date”), provided that the Employee remains continuously employed by the
Employers and Affiliates until the Release Date. Within sixty (60) days
following the Release Date, the Company shall issue to the Employee in a single
payment the shares of Common Stock subject to the Award on the Release Date.


(b) Death. If the Employee terminates employment with the Employers and
Affiliates prior to the Release Date by reason of death, then on the date of the
Employee’s death the Award shall become nonforfeitable and the Restriction
Period with respect to the Award shall terminate. Within sixty (60) days
following the date of the Employee’s death, the Company shall issue to the
Employee’s designated beneficiary in a single payment the shares of Common Stock
subject to the Award.


(c) Disability. If the Employee terminates employment with the Employers and
Affiliates prior to the Release Date by reason of Disability, then on the date
of the Employee’s termination the Award shall become nonforfeitable and the
Restriction Period with respect to the Award shall terminate. The Company shall
issue the shares of Common Stock subject to the Award in a single payment within
sixty (60) days following the date of the Employee’s termination of employment;
provided, however, that if the Award is subject to section 409A of the Code, and
if the Employee is a Specified Employee as of the date of his or her termination
of employment, then such payment shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee’s
termination of employment occurs (or, if earlier, the calendar month following
the calendar month of the Employee’s death). For purposes of this Award
Agreement, “Disability” shall mean a total physical disability which, in the
Committee’s judgment, prevents an Employee from performing substantially such
Employee’s employment duties and responsibilities for a continuous period of at
least six months.


(d) Retirement at or after Attainment of Age 66. If the Employee terminates
employment with the Employers and Affiliates on or after January 1, 2021 but
prior to the Release Date by reason of retirement at or after attainment of age
66, then on the date of the Employee’s termination of employment the Award shall
become nonforfeitable and the Restriction Period with respect to the Award shall
terminate. The Company shall issue the shares of Common Stock subject to the
Award in a single payment within sixty (60) days following the date of the
Employee’s termination of employment; provided, however, that if the Award is
subject to section 409A of the Code, and if the Employee is a Specified Employee
as of the date of his or her termination of employment, then such payment shall
be delayed until and made during the seventh calendar month following the
calendar month during which the Employee’s termination of employment occurs (or,
if earlier, the calendar month following the calendar month of the Employee’s
death). If the Employee terminates employment with the Employers and Affiliates
prior to January 1, 2021 by reason of retirement at or after attainment of age
66, then on the date of the Employee’s termination of employment the Award shall
be forfeited and shall be canceled by the Company.


(e) Other Termination of Employment. If the Employee terminates employment with
the Employers and Affiliates prior to the Release Date for any reason other than
death, Disability or retirement at or after attainment of age 66 (including if
the Employee terminates employment prior to the Release Date by reason of the
Employee’s negligence or willful misconduct, in each case as determined by the
Company in its sole discretion, irrespective of whether such termination occurs
on or after the Employee attains age 66), then on the date of the Employee’s
termination of employment the Award shall be forfeited and shall be canceled by
the Company.





--------------------------------------------------------------------------------







(f) Forfeiture of Award and Award Gain upon Competition, Misappropriation,
Solicitation or Disparagement. Notwithstanding any other provision herein, if
the Employee engages in (i) Competition (as defined in this Section 2(f) below),
(ii) Misappropriation (as defined in this Section 2(f) below), (iii)
Solicitation (as defined in this Section 2(f) below), or (iv) Disparagement (as
defined in this Section 2(f) below), in each case as determined by the Company
in its sole discretion, then (i) on the date of such Competition,
Misappropriation, Solicitation or Disparagement, the Award immediately shall be
forfeited and shall be cancelled by the Company and (ii) in the event that the
Award became nonforfeitable within the twelve months immediately preceding such
Competition, Misappropriation, Solicitation or Disparagement, the Employee shall
pay the Company, within five business days of receipt by the Employee of a
written demand therefore, an amount in cash determined by multiplying the number
of shares of Common Stock subject to the Award (without reduction for any shares
of Common Stock delivered by the Employee or withheld by the Company pursuant to
Section 4.3) by the Fair Market Value of a share of Common Stock on the date
that the Award was paid. The Employee acknowledges and agrees that the Award, by
encouraging stock ownership and thereby increasing an employee’s proprietary
interest in the Company’s success, is intended as an incentive to participating
employees to remain in the employ of the Employers or an Affiliate. The Employee
acknowledges and agrees that this Section 2(f) is therefore fair and reasonable,
and not a penalty.


The Employee may be released from the Employee’s obligations under this Section
2(f) only if and to the extent the Committee determines in its sole discretion
that such release is in the best interests of the Company.


The Employee agrees that by accepting this Award Agreement the Employee
authorizes the Employers and any Affiliate to deduct any amount owed by the
Employee pursuant to this Section 2(f) from any amount payable by the Employers
or any Affiliate to the Employee, including, without limitation, any amount
payable to the Employee as salary, wages, vacation pay or bonus. The Employee
further agrees to execute any documents at the time of setoff required by the
Employers and any Affiliate in order to effectuate the setoff. This right of
setoff shall not be an exclusive remedy (the Employer shall be entitled to any
other remedy permitted under applicable law) and an Employer’s or an Affiliate’s
election not to exercise this right of setoff with respect to any amount payable
to the Employee shall not constitute a waiver of this right of setoff with
respect to any other amount payable to the Employee or any other remedy. Should
the Employers and/or any Affiliate institute a legal action against the Employee
to recover the amounts due, the Employee agrees to reimburse the Employers
and/or any Affiliate for their reasonable attorneys’ fees and litigation costs
incurred in recovering such amounts from the Employee.


For purposes of this Award Agreement, “Competition” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf (i) has contact with
any customer of an Employer or Affiliate or with any prospective customer which
has been contacted or solicited by or on behalf of an Employer or Affiliate for
the purpose of soliciting or selling to such customer or prospective customer
the same or a similar (such that it could substitute for) product or service
provided by an Employer or Affiliate during the Employee’s employment with the
Employers and the Affiliates; or (ii) becomes employed in the business or
engages in the business of providing wireless, telephone, broadband or
information technology products or services in any county or county contiguous
to a county in which an Employer or Affiliate provided such products or services
during the Employee’s employment with the Employers and the Affiliates or had
plans to do so within the twelve month period immediately following the
Employee’s termination of employment.


For purposes of this Award Agreement, “Misappropriation” shall mean that the
Employee (i) uses Confidential Information (as defined below) for the benefit of
anyone other than the Employers or an Affiliate, as the case may be, or
discloses the Confidential Information to anyone not authorized by the Employers
or an Affiliate, as the case may be, to receive such information; (ii) upon
termination of employment, makes any summaries of, takes any notes with respect
to or memorizes any Confidential Information or takes any Confidential
Information or reproductions thereof from the facilities of the Employers or an
Affiliate or (iii) upon termination of employment or upon the request of the
Employers or an Affiliate, fails to return all Confidential Information then in
the Employee’s possession. For the avoidance of doubt, “Misappropriation” does
not include disclosure of Confidential Information to a governmental regulatory
agency, such as the U.S. Securities and Exchange Commission, provided that the
Employee informs the agency that the Employers and/or Affiliates deem the
information to be confidential. “Confidential Information” shall mean any
confidential and proprietary drawings, reports, sales and training manuals,
customer lists, computer programs and other material embodying trade secrets or
confidential technical, business or financial information of the Employers or an
Affiliate.


For purposes of this Award Agreement, “Solicitation” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf, solicits, induces or
encourages (or attempts to solicit, induce or encourage) any individual away
from any Employer’s or Affiliate’s employ or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve the Employers’ and
Affiliates’ interests with undivided loyalty.


For purposes of this Award Agreement, “Disparagement” shall mean that the
Employee has made a material statement (whether oral, written or electronic) to
any Person other than to an officer of an Employer or an Affiliate that
disparages or demeans the Employers, any Affiliate, or any of their respective
owners, directors, officers, employees, products or services. For the avoidance
of doubt, “Disparagement” does not include making truthful statements to any
governmental regulatory agency or to testimony in any legal proceeding.





--------------------------------------------------------------------------------







3.    Change in Control.


(a) In General. Notwithstanding any provision of the Plan or any other provision
of this Award Agreement, in the event of a Change in Control, the Board (as
constituted prior to such Change in Control) may in its discretion, but shall
not be required to, make such adjustments to the Award as it deems appropriate,
including, without limitation:


(1) causing the Award to become nonforfeitable in whole or in part, either
immediately or upon a subsequent termination of employment; and/or


(2) to the extent permissible under section 409A of the Code, causing the
Restriction Period applicable to all or a portion of the Award to lapse, and
payment of the Award, or such portion thereof, to occur within sixty (60) days
following the occurrence of the Change in Control (the “Change in Control
Payment Period”); and/or


(3) substituting for some or all of the shares of Common Stock subject to the
Award, the number and class of shares into which each outstanding share of
Common Stock shall be converted pursuant to such Change in Control, with an
appropriate and equitable adjustment to such Award as determined by the Board
(as constituted prior to such Change in Control) in accordance with the
methodology set forth in Section 4.5; and/or


(4) to the extent permissible under section 409A of the Code, requiring that the
Award, in whole or in part, be surrendered to the Company by the holder, and be
immediately cancelled by the Company, and providing for the holder to receive,
within the Change in Control Payment Period, (i) a cash payment in an amount
equal to the number of shares of Common Stock then subject to the portion of
such Award surrendered, to the extent the Restriction Period on the Award has
lapsed or will lapse pursuant to this Section 3, multiplied by the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, (ii)
shares of capital stock of the corporation resulting from or succeeding to the
business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (i) above; or (iii) a combination of the payment of cash
pursuant to clause (i) above and the issuance of shares pursuant to clause (ii)
above.


(b) Definition of Change in Control. For purposes of the Plan and this Award
Agreement, a “Change in Control” shall mean:


(1) the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13(d)(3) promulgated under the Exchange Act, of the then
outstanding securities of the Company (the “Outstanding Voting Securities”) (x)
having sufficient voting power of all classes of capital stock of the Company to
elect at least 50% or more of the members of the Board or (y) having 50% or more
of the combined voting power of the Outstanding Voting Securities entitled to
vote generally on matters (without regard to the election of directors),
excluding, however, the following: (i) any acquisition directly from the Company
or an Affiliate (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege, unless the security being so
exercised, converted or exchanged was acquired directly from the Company or an
Affiliate), (ii) any acquisition by the Company or an Affiliate, (iii) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 3(b), or (v) any acquisition by the
following Persons: (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy T.
Carlson or the spouse of any such child, (C) any grandchild of LeRoy T. Carlson,
including any child adopted by any child of LeRoy T. Carlson, or the spouse of
any such grandchild, (D) the estate of any of the Persons described in clauses
(A)-(C), (E) any trust or similar arrangement (including any acquisition on
behalf of such trust or similar arrangement by the trustees or similar Persons)
provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on
June 30, 2035, or any successor to such voting trust, including the trustees of
such voting trust on behalf of such voting trust (all such Persons,
collectively, the “Exempted Persons”);


(2) individuals who, as of March 19, 2020, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company after March
19, 2020, whose election or nomination for election by the Company's
stockholders was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board, shall be deemed a member of the Incumbent
Board;





--------------------------------------------------------------------------------







(3) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of directors of
the corporation resulting from the Corporate Transaction and (y) more than 50%
of the combined voting power of the outstanding securities which are entitled to
vote generally on matters (without regard to the election of directors) of the
corporation resulting from such Corporate Transaction (including in each of
clauses (x) and (y), without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company's assets), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons: (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or


(4) approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.


4.    Additional Terms and Conditions of Award.


4.1. Nontransferability of Award. Except to a beneficiary upon the Employee’s
death (as designated on a beneficiary designation form prescribed by the Company
or pursuant to the terms of the Plan, and which may be designated on both a
primary and contingent basis), the Award may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.


By accepting the Award, the Employee agrees that if all beneficiaries designated
on a beneficiary designation form prescribed by the Company predecease the
Employee or, in the case of corporations, partnerships, trusts or other entities
which are designated beneficiaries, are terminated, dissolved, become insolvent
or are adjudicated bankrupt prior to the date of the Employee’s death, or if the
Employee fails to properly designate a beneficiary on a beneficiary designation
form prescribed by the Company (including by failure to return such form to the
appropriate Company representative during the Employee’s lifetime), then the
Employee hereby designates the following Persons in the order set forth herein
as the Employee’s beneficiary or beneficiaries: (i) the Employee’s spouse, if
living, or if none, (ii) the Employee’s then living descendants, per stirpes, or
if none, (iii) the Employee’s estate.


4.2. Investment Representation. The Employee hereby represents and covenants
that (a) any shares of Common Stock acquired upon the lapse of restrictions with
respect to the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities laws; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of acquisition of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable. As a condition precedent to the
issuance or delivery to the Employee of any shares subject to the Award, the
Employee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.


4.3. Tax Withholding. (a) The Employee timely shall pay to the Company such
amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award. If
the Employee shall fail to timely advance the Required Tax Payments, the Company
or any Affiliate may, in its discretion, deduct any Required Tax Payments from
any amount then or thereafter payable by the Company or such Affiliate to the
Employee.


(b) The Employee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously-owned whole shares of
Common Stock, the Fair Market Value of which shall be determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Award (the “Tax Date”), (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the Employee pursuant to the
Award, the Fair Market Value of which shall be determined as of the Tax Date or
(4) any combination of (1), (2) and (3). Shares of Common Stock to be delivered
or withheld may not have an aggregate Fair Market Value in excess of the minimum
amount of the Required Tax Payments. The Employee hereby authorizes the Company
or any Affiliate to deduct any unpaid amount of Required Tax Payments from any
amount payable by the Company or any Affiliate to the Employee, including
without limitation any amount payable to the Employee as salary or wages.







--------------------------------------------------------------------------------





In addition, the Employee hereby authorizes the Company to deduct an amount
equal to employment taxes owed prior to the date that the Restriction Period
with respect to the Award terminates, if any, from any amount payable by the
Company or any Affiliate to the Employee, including without limitation any
amount payable to the Employee as salary or wages. The Employee agrees that the
authorizations set forth in this Section 4.3(b) with respect to deducting cash
payments from future amounts payable may be reauthorized via electronic means
determined by the Company. The Employee may revoke these authorizations by
written notice to the Company prior to any such deduction.


4.4. Award Confers No Rights as a Stockholder. The Employee shall not be
entitled to any privileges of ownership with respect to the shares of Common
Stock subject to the Award unless and until the restrictions on the Award lapse
and the shares are issued and the Employee becomes a stockholder of record with
respect to such shares.


4.5. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation or any successor or replacement accounting
standard) that causes the per share value of shares of Common Stock to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, the number and class of
shares subject to the Award shall be appropriately adjusted by the Committee. In
the event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such adjustment described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of the Employee. In either case, the decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.


4.6. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, the consent
or approval of any governmental body or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares, such shares will not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.


4.7. Delivery of Shares. On the date of payment of the Award, the Company shall
deliver or cause to be delivered to the Employee the shares of Common Stock
subject to the Award. The holder of the Award shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, unless the
Company in its discretion elects to make such payment.


4.8. Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or the acceptance of this Award Agreement and
the Award by the Employee give or be deemed to give the Employee any right to
continued employment by or service with any Employer or any subsidiary or
affiliate of an Employer.


4.9. Decisions of Committee. The Committee or its delegate shall have the right
to resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Committee or
its delegate regarding the Award, the Plan, this Award Agreement or the Award
Summary shall be final, binding and conclusive.


4.10. Company to Reserve Shares. The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Common Stock, the full number of
shares subject to the Award from time to time.


4.11. Award Agreement and Award Summary Subject to the Plan. This Award
Agreement and the Award Summary are subject to the provisions of the Plan and
shall be interpreted in accordance therewith. The Employee hereby acknowledges
receipt of a copy of the Plan.


4.12. Award Subject to Clawback. The Award and any shares of Common Stock
delivered pursuant to the Award are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.


5.    Miscellaneous Provisions.


5.1. Successors. This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any Person or Persons
who shall acquire any rights hereunder in accordance with this Award Agreement
or the Plan.


5.2. Notices. All notices, requests or other communications provided for in this
Award Agreement shall be made in writing either (a) by actual delivery to the
party entitled thereto, (b) by mailing in the United States mails to the last
known address of the party entitled thereto, via certified or registered mail,
postage prepaid and return receipt requested, (c) by telecopy with confirmation
of receipt or (d) by electronic mail, utilizing notice of undelivered electronic
mail features. The notice, request or other communication shall be deemed to be
received (a) in case of delivery, on the date of its actual receipt by the party
entitled thereto, (b) in case of mailing by certified or registered mail, five
days following the date of such mailing, (c) in case of telecopy, on the date of
confirmation of receipt and (d) in case of electronic mail, on the date of
mailing, but only if a notice of undelivered electronic mail is not received.









--------------------------------------------------------------------------------





5.3. Governing Law. The Award, this Award Agreement and the Award Summary, and
all determinations made and actions taken pursuant thereto, to the extent
otherwise not governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without regard to principles of conflicts of laws.


5.4 Compliance with Section 409A of the Code. If the Award is subject to section
409A of the Code, then for purposes of determining the timing of settlement of
the Award (and for any other purpose required under section 409A of the Code),
all references herein to “termination of employment” or similar references shall
mean Separation from Service. It is intended that the Award, this Award
Agreement, the Award Summary and the Plan be exempt from the requirements of
section 409A of the Code to the maximum extent permissible under law. To the
extent section 409A of the Code applies to the Award, this Award Agreement, the
Award Summary and the Plan, it is intended that the Award, this Award Agreement,
the Award Summary and the Plan comply with the requirements of section 409A of
the Code to the maximum extent permissible under law. The Award, this Award
Agreement, the Award Summary and the Plan shall be administered and interpreted
in a manner consistent with this intent. In the event that the Award, this Award
Agreement, the Award Summary or the Plan does not comply with section 409A of
the Code (to the extent applicable thereto), the Company shall have the
authority to amend the terms of the Award, this Award Agreement, the Award
Summary or the Plan (which amendment may be retroactive to the extent permitted
by section 409A of the Code and may be made by the Company without the consent
of the Employee) to avoid taxes and other penalties under section 409A of the
Code, to the extent possible. Notwithstanding the foregoing, no particular tax
result for the Employee with respect to any income recognized by the Employee in
connection with the Award, this Award Agreement and the Award Summary is
guaranteed, and the Employee solely shall be responsible for any taxes,
penalties, interest or other losses or expenses incurred by the Employee in
connection with the Award, this Award Agreement and the Award Summary.


TELEPHONE AND DATA SYSTEMS, INC.
 
 
By:
 
 
LeRoy T. Carlson, Jr.
 
President and CEO





Accept grant electronically in Shareworks by Morgan Stanley account



 
IMPORTANT NOTICE--PLEASE READ


You must have a beneficiary designation form on file submitted in hard copy
form to:


TDS Madison Compensation Department or TDS Telecom Compensation Department


The form may be printed from your Shareworks by Morgan Stanley account under the
“Documents” tab. You also may elect at any time to change a
previously-designated beneficiary for your equity awards by completing and
submitting a new beneficiary designation form.


         






